Title: To George Washington from William Stephens Smith, 8 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs ferry 8th Feby 1783
                        
                        Inclosed is a Letter from New York directed to me your Excellency will observe it contains permission for me
                            to enter the City by way of Paulus Hook.
                        It appears to me necessary that the Flag orders should come from Head Quarters as it may not be proper for an
                            officer commanding to issue Flag orders for his own conveyance.
                        Mr Merrit has finished his business and returned—so that the flag orders need not contain any other persons
                            than myself and servant, the Lieutenant of the flag and a small Escort whose names I will insert in the margin. I have the
                            honor to be Your Excellncy’s Most Obedient Servant
                        
                            W.S. Smith Lt Colo. &ca
                        
                        
                            P.S. The Sybel, a french 44 gun frigate was this morning brought into Yorkdismasted.
                        
                        
                            W.S.S.
                        
                    